[plan1998stockincentivepl001.jpg]
Exhibit 10.1 MAGELLAN PETROLEUM CORPORATION AMENDMENT TO 1998 STOCK INCENTIVE
PLAN This document shall constitute an amendment (the “Amendment”) to the 1998
Stock Incentive Plan (the “Plan”), which Plan has been previously amended and
restated by the Board of Directors (the “Board”) of Magellan Petroleum
Corporation (the “Company”) through September 28, 2010 and approved by the
Company’s stockholders on December 8, 2010. Any capitalized terms used but not
defined in this Amendment shall have the meanings given to such terms in the
Plan. Pursuant to Section 18 of the Plan, the Board may make such modifications
or amendments to the Plan as it shall deem advisable, provided that, without the
consent of any Participant to whom any Award shall theretofore have been
granted, no modification or amendment of the Plan shall adversely affect any
rights which may previously have been granted under the Plan to such
Participant. In accordance with Section 18 of the Plan, the Board has determined
that it is advisable to amend the Plan to provide for an additional cashless
exercise alternative with respect to the payment of the purchase price of shares
of Stock to be acquired pursuant to the exercise of Options granted under the
Plan, and thus hereby amends the Plan as follows: 1. Section 5(d)(ii) of the
Plan is amended to add the following provision at the end of Section 5(d)(ii):
In addition, the purchase price of shares of Stock to be acquired pursuant to
the exercise of an Option granted under the Plan may be paid by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Stock issued upon exercise by the largest whole number of shares with a fair
market value (determined as of the same day as the exercise of the Option) that
does not exceed the aggregate purchase price; provided, however, that the
Company shall accept a cash or other payment from the Optionee to the extent of
any remaining balance of the aggregate purchase price not satisfied by such
reduction in the number of whole shares of Stock to be issued; provided,
further, that shares of Stock will no longer be outstanding under an Option and
will not be exercisable thereafter to the extent that (A) shares are used to pay
the purchase price pursuant to the “net exercise,” (B) are delivered to the
Optionee as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations. 2. All other provisions of the Plan shall continue
in full force and effect. * * * * * This Amendment was approved by the Board of
Directors of Magellan Petroleum Corporation on September 9, 2014, and shall be
effective as of such date.



--------------------------------------------------------------------------------



 